Jones, J.,
— Petition of freeholders and residents of the First Ward of the Township of Hanover, a township of the first class, under section 33 of The General Township Act of July 14,1917, as amended by section one of the Act of March 13,1929, P. L. 22, which provides that “the court of quarter sessions, upon petition, may divide any township of the first class, heretofore or hereafter created, into wards, erect any wards out of two or more adjoining wards or parts thereof, divide any wards already erected into two or more wards, or alter the lines or boundaries of any two or more adjoining wards, and may cause lines or boundaries of wards to be fixed and established.” The petition asks to divide the First Ward into two wards and to cause the lines or boundaries to be fixed and established, and a rule to dismiss upon the allegation that the petition is defective because it asks for a specific division of the ward into two wards.
In a like proceeding (In re Division of the South Ward of Freeland, 22 Pa. C. C. 403), it was held that the petition should be for division and should not state the number of wards desired. In that case the petition was under the Act of May 14, 1874, P. L. 159, section 2, and the language of the statute is substantially the same as the language of the Act of 1929; supra.
While the Supreme Court has not expressly decided this question, it did hold (In re Division of Gettysburg into Wards, 90 Pa. 355) that the proper practice as indicated by the Act of 1874, supra, is to ask for a division, leaving the details as to the number of wards and the boundaries thereof to the judgment of the commissioners under the supervision of the court, and the form of the petition in the Gettysburg case was approved in Avalon Borough, 31 Pa. Superior Ct. 167; and in Shamokin Borough Division, 6 Pa. C. C. 573, it was held that the petition should not ask for a division of a ward into a specific or definite number of wards.
Counsel for the petitioners argue that the act gives the right to freeholders of a first class township to ask the court of quarter sessions to divide any ward already erected into two or more wards, and that the commissioners appointed by the court under such a petition are appointed for a special purpose and restricted to inquiring into the propriety of granting the prayer of the petitioners, namely, in this case, the division of the ward into two wards, and admitting that the commissioners cannot go beyond this.
We cannot agree with this construction of the statute. If there is any occasion to divide the ward, the commissioners should have the power of recommending, as provided by the statute, whether it should be divided into two or more wards, and this construction seems to be supported by all the authorities, and, therefore, the petition is dismissed.
Prom Prank P. Slattery, Wilkes-Barre, Pa.